Territory of Michigan Supreme Court
In Chancery:
To the Honorable the Judges of the Supreme Court of the Territory of Michigan sitting as a Court of Chancery
In the Case of
Phineas Silsby complainant vs 1 John Allen & Ann I. Allen defendants /
The Undersigned Register in Chancery begs leave to report that, agreeably to the order & Decree of said Court, in Chancery sitting, made upon the Second day of January A.D Eighteen hundred and twenty Eight in the above entitled case between Phineas Silsby complainant and John Allen and Ann I. Allen defendants, all and singular the mortgaged premises mentioned in the complainants Bill were sold by the undersigned as Register aforesaid at the village of Ann Arbor upon the third Monday towit the fifteenth day of September A D. Eighteen hundred and twenty Eight—■ that previous to said sale the undersigned gave four weeks public notice of the time and place thereof, by advertisement, Containing a description of such premises, published in the Detroit Gazette a Newspaper printed in the City of Detroit weekly, and published for the period and in the manner directed by said decree: That at such sale the said Mortgaged premises were struck off to Charles W. Whipple for the sum of Forty Six Dollars, that being the highest sum bidden for the same
The Undersigned further Reports that he has Executed and delivered to the said Charles W. Whipple a good and Sufficient Deed of the premises so sold of which the following is a Description taken from the Deed of mortgage from the said De*461fendants to the Complainant in this case viz “all that Certain tract or parcel of Land situate lying and being in the village of Ann Arbor County of Washtenaw and Territory of Michigan known and designated agreeable to a plan of said village of Record in the Registers office in the city of Detroit, as the North half of Lots Numbered Three and Four, in Block Numbered Two of Range Four, North of Huron Street, and Nine feet from the South side of Lot numbered Five in same Block and Range together with all the appurtenances thereunto belonging or in any wise appertaining—”
The Undersigned further reports that the Balance of said Forty six Dollars (retaining the amount of costs due in the case) he has paid over to Benjamin F. H. Witherell Esquire the Solicitor for the Complainant, agreeably to the Decree and order of the Court as aforesaid
All of which is respectfully submitted
John Winder
Registers Office 1 Register in
Septr 25th 1828./ Chancery—